Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 February 2020 was filed and is being considered by the examiner.
Allowable Subject Matter
Claims 1-16 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-10 is the inclusion of the limitations of an ink treatment solution set that includes one of the ink composition and the treatment solution has a dynamic surface tension of greater than 32.0 mN/m and less than 36.0 mN/m at 10 ms and has a difference of equal to or greater than 6.0 mN/m and equal to or less than 10.0 mN/m of the dynamic surface tension at 10 ms from a dynamic surface tension at 1000 ms;  and an other one of the ink composition and the treatment solution has a dynamic surface tension of greater than 34.5 mN/m and less than 36.5 mN/m at 10 ms and has a difference of equal to or greater than 8.0 mN/m and equal to or less than 10.0 mN/m of the dynamic surface tension at 10 ms from a dynamic surface tension at 1000 ms.  It is these limitations found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 11-14 is the inclusion an ink jet recording method that includes an ink adhesion step of ejecting an ink composition that is water-based ink jet ink containing a coloring material from an ink jet head and causing the ink composition to adhere to a poorly absorbable recording medium; and a treatment solution adhesion step of ejecting a treatment solution containing a coagulant from the ink jet head and causing the treatment solution to adhere to the poorly absorbable recording medium, wherein any one of the ink composition and the treatment solution has a dynamic surface tension of greater than 32.0 mN/m and less than 36.0 mN/m at 10 ms and has a difference of equal to or greater than 6.0 mN/m and equal to or less than 10.0 mN/m of the dynamic surface tension at 10 ms from a dynamic surface tension of 1000 ms; and an other one of the ink composition and the treatment solution has a dynamic surface tension of greater than 34.5 mN/m and less than 36.5 mN/m at 10 ms and has a difference of equal to or greater than 8.0 mN/m and equal to or less than 10.0 mN/m of the dynamic surface tension at 10 ms from a dynamic surface tension at 1000 ms..  It is these steps/limitations found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 15 and 16 is the inclusion of an ink jet recording apparatus that includes any one of the ink composition and the treatment solution has a dynamic surface tension of greater than 32.0 mN/m and less than 36.0 mN/m at 10 ms and has a difference of equal to or greater than 6.0 mN/m and equal to or less than 10.0 mN/m of the dynamic surface tension at 10 ms from a dynamic surface tension at 1000 ms; and an other one of the ink composition and the treatment solution has a dynamic surface tension of greater than 34.5 mN/m and less than 36.5 mN/m at 10 ms and has a difference of equal to or greater than 8.0 mN/m and equal to or less than 10.0 mN/m of the dynamic surface tension at 10 ms from a dynamic surface tension at 1000 ms.  It is these limitations found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mizutani et al (US 10,597,548) disclose a recording method that includes adhering a reaction liquid which reacts with and aggregates components of an ink composition to a recording medium; adhering a first ink composition to the recording medium; and adhering a second ink composition having reactivity with the reaction liquid lower than that of the first ink composition to the recording medium.  Okuda et al (US 10,329,443) disclose an ink set that includes an ink composition for background containing a pigment for background and a coloring ink composition containing a coloring pigment; the surface tension of the ink composition for background is S1 (mN/m), and the surface tension of the coloring ink composition is S2 (mN/m), S1 and S2 satisfy −5<(S1−S2)<4.  Nakano et al (US 9,505,221) disclose an ink jet recording method that includes delivering a non-aqueous light-curable ink composition stored in an ink container from the ink container to a head via an ink delivery path and discharging the ink composition from the head toward a recording medium. The non-aqueous light-curableink composition contains a radically-polymerizable compound and has a surface tension of 25 mN/m or less.  Nelson et al (US 9,010,909) disclose an aqueous inkjet black ink comprising a black colorant and at least one surfactant selected to provide a 10-ms dynamic surface tension of less than 54 mN/m.  Szajewski et al (US 2009/0169761) disclose an inkjet ink set that includes a dynamic surface tension reducing agent distinct from the surfactant, wherein each of the cyan, magenta and yellow inks is characterized by exhibiting a viscosity normalized dynamic surface tension at surface refresh ages of 0.01 s of less than 23.0 mN/(m*cP).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AN H DO/Primary Examiner, Art Unit 2853